               Case 1:20-cv-10451-RA Document 7 Filed 03/19/21 Page 1 of 1


                                                                    USDC-SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
                                                                    DOC#:
 CHRISTIAN SANCHEZ,                                                 DATE FILED:

                              Plaintiff,
                                                                      20-CV-10451 (RA)
                         v.
                                                                            ORDER
 YAMAHA GUITAR GROUP, INC.,

                              Defendant.



RONNIE ABRAMS, United States District Judge:

         Plaintiff filed this action on December 10, 2020. Dkt. 1. On January 4, 2021, Plaintiff filed a

signed waiver of service, which stated that Defendant’s complaint was due no later than February 19,

2021. Dkt. 6. To date, however, Defendant has not appeared nor responded to the complaint. In

addition, the parties have not yet responded to the Court’s Dcember 18, 2020 Order, requiring them to

submit a joint letter requesting that the Court either (1) refer the case to mediation or a magistrate

judge, or (2) schedule an initial status conference. Dkt. 5.

         Accordingly, if Plaintiff intends to move for a default judgment against Defendant, he shall do

so no later than April 9, 2020 in accordance with the Court’s individual rules

(https://nysd.uscourts.gov/sites/default/files/practice_documents/Judge%20Abrams%20-

%20Individual%20Rules%20of%20Practice%20in%20Civil%20Cases.pdf)

SO ORDERED.

Dated:      March 19, 2021
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
